Opinion issued October 10, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00443-CV
____________

BARNEY JOE DONALSON, JR., Appellant

V.

JEANNINE BARR, Appellee



On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2002-00073



O P I N I O N
 According to information provided by the district clerk, appellant, Barney Joe
Donalson. Jr, is appealing from a judgment signed on April 10, 2002.  The notice of
appeal was filed on April 26, 2002.  
	On July 23, 2002, the Court sustained the trial court's order sustaining the
contest to appellant's affidavit of indigence, and issued an order stating as follows:

	Appellant is advised he has 30 days to pay the appellate filing fee of $125.  See
Tex. R. App. P. 5; Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex.
Jul. 21, 1998);  Texas Gov't Code Ann. §51.207(a) (Vernon Supp. 2002).  

	To date, appellant has not paid the filing fee.  Appellant has not responded to
the Court's order of July 23, 2002  Accordingly, for the reasons set forth in the
Court's order of July 23, 2002, the appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 5; 42.3(b).  All other pending motions in this appeal are overruled as
moot.  
PER CURIAM
Panel consists of Justices Taft, Alcala and Price (1).
Do not publish.  Tex. R. App. P. 47.
1.